Holderman, J. This is an action to recover for personal injury sustained by Claimant, Robert Stein, on June 8, 1978, when the bicycle upon which he was riding struck an area of broken and defective pavement filled with water on the west side of Route 41 just south of West Park Avenue in Highland Park, Illinois. Claimant contended that the State was negligent in maintaining the area in question and had actual knowledge of the defect for a period of between six months to one year prior to June 8, 1978. That since the initiation of this claim, the parties have engaged in extensive discovery and have entered into a joint stipulation. This Court therefore finds that based upon the parties’ joint stipulation, the Claimant was injured when the bicycle upon which he was riding fell into a water-filled series of holes in the broken pavement of Route 41 just south of West Park Avenue in Highland Park, Illinois. That as a result of the fall from his bicycle, Claimant sustained a comminuted and displaced fracture of the olecranon process of his right elbow. His fracture required hospitalization and surgery at Highland Park Hospital, Highland Park, Illinois. The Court further finds that the Respondent had actual knowledge of the defective pavement in question for a period of at least six months and up to one year prior to June 8, 1978. (See Thien v. City of Belleville, 331 Ill. App. 337; Di Orio v. State (1950), 20 Ill. Ct. Cl. 53; Kamin v. State (1953), 21 Ill. Ct. Cl. 467.) The parties have further agreed that it is in their respective best interests to stipulate to these facts and to agree that the sum of six thousand ($6,000.00) dollars be awarded the Claimant to fairly and reasonably compensate him for the injuries he sustained resulting from the occurrence in question. It is hereby ordered that the Court finds the parties’ joint stipulation to be fair and just and that the sum of six thousand ($6,000.00) dollars be awarded to the Claimant, Robert Stein, in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause.